Mr. Justice Eldredge delivered the opinion of the court. 2. Assumpsit, action of, § 89*—when evidence in action for money loaned does not support judgment for plaintiff. In an action in assumpsit for money alleged in one count of the declaration to have been loaned to the defendant at his individual request, and in another count alleged to have been loaned to the defendant’s authorized agent, evidence held to show neither a loan to the defendant at his request nor that the alleged agent had authority to borrow money on behalf of the defendant.